ORDER
The records in the office o£ the Clerk o£ The Supreme Court show that, on June 2, 1941, Marion Hartzog Smoak was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Executive Director, South Carolina Bar, dated March 24, 1982, Marion Hartzog Smoak submitted his resignation from the South Carolina Bar. Marion Hartzog Smoak’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Marion Hartzog Smoak be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
March 24, 1982
Executive Director
South Carolina Bar
P. O. Box 11039
Columbia, South Carolina 29211
Dear Sir:
I wish to submit my resignation from the South Carolina Bar. Will you please handle this for me by accomplishing whatever formalities are required including the necessary submission to the Supreme Court.
I am resigning for the reason that I do not intend to practice in South Carolina again and the various requirements to maintain my membership in an active status are, therefore, a needless administrative problem.
Sincerely,
/ s/ Marion H. Smoak Ambassador of the U. S. (Ret.)
MHS/mc